259 F.2d 189
104 U.S.App.D.C. 32
CONSOLIDTED ELECTRIC LAMP COMPANY et al., Appellants,v.James P. MITCHELL, Secretary of Labor, Appellee,International Union of Electrical, Radio andMachine Workers, AFL-CIO, Appellee-Intervenor.
No. 14142.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1958.Decided Sept. 18, 1958.

Mr. Gerard D. Reilly, Washington, D.C., for appellants.  Mr. Paul M. Rhodes, Washington, D.C., also entered an appearance for appellants.
Mr. Donald B. MacGuineas, Attorney, Department of Justice, with whom Asst. Atty. Gen. George C. Doub, Mr. Paul A. Sweeney, Attorney, Department of Justice, and Miss Bessie Margolin, Assistant Solicitor, United States Department of Labor, were on the brief, for appellee Mitchell.
Mr. Benjamin C. Sigal, Washington, D.C., entered an appearance for appellee-intervenor.
Before WASHIGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case, which is similar in nature to Mitchell v. Covington Mills, 97 U.S.App.D.C. 165, 229 F.2d 506, certiorari denied 1955, 350 U.S. 1002, 76 S. Ct. 546, 100 L. Ed. 865, rehearing denied 1956, 351 U.S. 934, 76 S. Ct. 787, 100 L. Ed. 1462, involves an industry-wide wage determination under the Walsh-Healey Act, 41 U.S.C.A. 35(b), for the electric lamp industry.  We think the principal issue here-- the validity of the determination-- is governed by the decision in Covington Mills, and we therefore uphold the determination, on the facts revealed by the record before us.  We have considered all the points urged by appellants, but find no reversible error.  The action of the District Court in granting summary judgment for the appellee Mitchell is therefore


2
Affirmed.